DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive.
	1). Applicant’s argument – Ryan states that its positioning is determined by detecting light source IDs (see e.g., Ryan at [0285]) which is an ID code transmit by an LED light source (see e.g., Ryan at [0126] and [0250]) using on-off keying (see e.g., Ryan at [0097]). In Vong, a light source is identified using a modulation frequency assigned to the light transmitter (see Vong at Abstract, and at pg. 1219 left column lines 28-31). Thus, Ryan and Vong, either separately or in combination, do not establish the reference map that includes second power peak information recited in the claims, and the positioning of Ryan and Vong cannot reasonably be read onto the reference map recited in the claims. Therefore, Gu, Ryan and Vong do not establish each and every element of the claims as required. 
Additionally, Gu refers to the reflected light signal components as being a source of error in positioning (see Gu at carryover paragraph pg. 2581-2581). Thus, Gu teaches away from using second power peak information to determine position as recited in the claims.	
represent a code to differentiate between UE devices, the transmitter can send a train of pulses, with enough time between pulses to avoid inter-symbol interference. One or more photodetectors senses the communication from the transmitter” (page 10, lines 5-9); that is, the Applicant also uses a type of “ID code” for the transmitter.
Second, Ryan et al teaches/suggests to build a “fingerprinting” and “In fingerprinting, a calibration procedure is used to map the light signals produced throughout a working space (e.g., retail store interior) by a light-based positioning system” and “The grid or mesh of measurements so obtained may be stored in a fingerprint database”; and Vongkulbhisal et al also discloses a fingerprinting-based indoor localization system/method, and fingerprint maps are generated (Figure 6 etc.), and then “the generated signals are localized” in the online stage. That is, Ryan and Vongkulbhisal teaches/suggests to generate a reference map or fingerprinting map. In Gu et al, a second power peak is obtained (Figures 5-9), and the “second power peak” information is used to obtained accurate position. Therefore, the combination of Gu et al and Ryan et al and Vongkulbhisal et al teaches/suggests “reference map that includes second power peak information”.
Regarding applicant’s argument “Gu refers to the reflected light signal components as being a source of error in positioning”, Gu et al discloses “Fig. 5 demonstrates the impulse response of each reflection order at Location A (0, 0, 1.2). The amplitude of reflections is comparable to that of LOS incurring large positioning by employing nonlinear estimation, the positioning error is decreased. Additional calibration approaches have been proposed to improve the positioning performance (Conclusion and Figures 11-18); that is, Gu et al multipath reflections need to be considered for positioning accuracy. Therefore, Gu does not “teach[[es]] away from using second power peak information to determine position as recited in the claims”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (Gu et al: “Impact of Multipath Reflections on the Performance of Indoor Visible Light .
1). With regard to claim 1, Gu et al discloses a positioning system (Figure 1 etc.) comprising: 
a transmitter (LED in Figure 1) comprising at least one energy source configured to emit an optical or quasi-optical electromagnetic signal as a channel communication (optical channel); 
a receiver (e.g., photo-diode PD) comprising at least one detector element configured to receive the channel communication; and 
a controller connected to the receiver (the impulse response and noise etc. are calculated, and the position of the PD is estimated, it is obvious to one skilled in the art that a processor or controller is in the receiver so to perform the calculation/estimation etc.) and configured to estimate a position of the transmitter within a space (pages 2581-2582 etc., “Positioning Algorithm”) using the received power and one or more diffuse components (reflected components, Figures 5-10) of an impulse response of the channel communication (Figure 4 etc.), including second power peak information (Figures 5-10, and also Figures 11-18).
But, Gu et al does not expressly disclose that the controller also is configured to estimate the position of the transmitter within a space using a reference map of the space, wherein the reference map includes second power peak information. 
map the light signals produced throughout a working space (e.g., retail store interior) by a light-based positioning system. The calibration procedure may employ walk-through techniques similar to the calibration procedure described herein with reference to FIGS. 52-54, or other means of obtaining a sufficiently closely spaced set of measurements characterizing the light signal pattern or functional field within the working space: in various embodiments, airborne devices (small drones) quarter a space, either autonomously or under remote control, and acquire measurements that are either stored on board or transmitted to a back end. Measurement data may include imagery, overall brightness, signal detections, orientation of the measuring device, and other data. The grid or mesh of measurements so obtained may be stored in a fingerprint database. In such embodiments, mobile devices (or computers with which the mobile devices are in communication) may compare local light-field measurements with the fingerprint database. Single measurements or series of measurements may be compared to characterize, or to improve the characterization of, the location, motion, and orientation of the mobile device.” That is, Ryan et al discloses a fingerprint map or reference map, 
As shown in Figure 7, Gu et al discloses that the signal received or impulse responses at a specific location have specific shapes; also, the signals at location A (Figure 8) is different from signals at location B (Figure 9) and signals at location C, that is, signals at different locations constitute “fingerprint”. Another prior art, Vongkulbhisal et al, discloses a fingerprinting-based indoor localization system/method, in which in an offline stage, fingerprint maps are generated (Figure 6 etc.), and then in the online stage, “the generated signals are localized”.
Gu et al discloses that a second power peak is obtained (Figures 5-9), and the “second power peak” information is used to obtained accurate position; and Ryan et al and Vongkulbhisal et al discloses that the signal characteristics related to the working space or environment can be used to generate a reference/fingerprinting map. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a fingerprint/reference map as taught by Ryan et al and Vongkulbhisal et al to the system/method of Gu et al so to generate a fingerprint map using the impulse responses (e.g., shown in Figures 5-7 of Gu, including second power peak information) measured at the offline stage, and then the position of a desired equipment can be accurately determined by comparing detected responses with the fingerprint map.
2). With regard to claim 2, Gu et al and Ryan et al and Vongkulbhisal et al disclose all of the subject matter as applied to claim 1 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al further discloses wherein the diffuse st, 2nd and 3rd reflections; the envelope of the sum constitutes a second power peak), and wherein the second power peak is a most significant component of the one or more diffuse components of the impulse response (refer Figures 5-12, the signal due to the multipath reflections is a most significant component of the one or more diffuse components of the impulse response for the fingerprint maps; “The reflection components affect positioning accuracy”).
3). With regard to claim 3, Gu et al and Ryan et al and Vongkulbhisal et al disclose all of the subject matter as applied to claims 1 and 2 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al further discloses wherein the reference map is a set of predetermined locations within the space (Figures 5-12 of Ryan, and Figure 6 of Vongkulbhisal), and wherein the positioning system further comprises a database configured to store a reference impulse response or features thereof for each of the plurality of locations within the space (Gu and Ryan and Vongkulbhisal disclose a database configured to store a reference impulse response or features thereof for each of the plurality of locations within the space. Also, refer claim 1 rejection).
4). With regard to claim 4, Gu et al and Ryan et al and Vongkulbhisal et al disclose all of the subject matter as applied to claims 1-3 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al further discloses wherein the reference impulse response or features thereof includes a reference second power st, 2nd and 3rd reflections) and a reference line-of-sight peak power (Gu: “Contribution of LOS”).
5). With regard to claim 5, Gu et al and Ryan et al and Vongkulbhisal et al disclose all of the subject matter as applied to claims 1-4 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al further discloses wherein the controller is configured to determine an observation vector that comprises a line-of-sight peak power and a second power peak of the channel communication (e.g., Gu: Figures 5-7, the impulse responses at different locations have different power peaks: different LOS peak power and different second peak power that is the sum of the contributions of 1st, 2nd and 3rd reflections), and wherein the controller is configured to estimate the position by using the observation vector to determine a closest one of the plurality of points of the plurality of locations within the space (Gu: Figures 5-7; Vongkulbhisal: Figure 6, and pages1221-1222. The combination of Gu et al and Ryan et al and Vongkulbhisal et al discloses that the controller estimates the position by using the observation vector to determine a closest one of the plurality of points of the plurality of locations within the space).
6). With regard to claim 6, Gu et al and Ryan et al and Vongkulbhisal et al disclose all of the subject matter as applied to claims 1-5 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al further discloses wherein the observation vector further comprises a time delay between the line-of-sight peak power and the second power peak of the electromagnetic signal (e.g., Gu: Figures 5-7, the horizontal axis is time; especially Figure 7, there is a time delay between the Contribution from the LOS and the contributions from the 1st, 2nd and 3rd reflections).

8). With regard to claim 8, Gu et al and Ryan et al and Vongkulbhisal et al disclose all of the subject matter as applied to claims 1-7 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al further discloses wherein the at least one detector element comprises at least one photodetector (Gu and Vongkulbhisal: photo-diode).
9). With regard to claim 9, Gu et al discloses a method of estimating a location, the method comprising: 
emitting, by a transmitter (LED in Figure 1) positioned within a space (indoor space), an optical or quasi-optical electromagnetic signal as a channel communication (optical channel); 
receiving, by a detector (e.g., photo-diode PD), the channel communication; 
determining, by a controller connected to the detector (the impulse response and noise etc. are calculated, and the position of the PD is estimated, it is obvious to one skilled in the art that a processor or controller is connected to the detector so to perform the calculation/estimation etc.), one or more diffuse components (reflected components, Figures 5-10) of an impulse response of the channel communication (Figures 5-10); and 
estimating, by the controller, the location of the transmitter within the space using the one or more diffuse components etc. (pages 2581-2582 etc., “Positioning 
But, Gu et al does not expressly disclose that the controller also estimates the location of the transmitter within the space using a reference map that includes second power peak information.
However, Ryan et al discloses a system/method to determine a position/location of a mobile device (Figures 6 and 47 etc.), and as shown in Figure 5, the mobile device has a processor/controller connected to an image sensor so to perform the localization etc., Ryan et al discloses “another technique, herein termed "fingerprinting," may be employed additionally or alternatively to the other techniques described herein for providing accurate orientation and location information to a mobile device user. In fingerprinting, a calibration procedure is used to map the light signals produced throughout a working space (e.g., retail store interior) by a light-based positioning system. The calibration procedure may employ walk-through techniques similar to the calibration procedure described herein with reference to FIGS. 52-54, or other means of obtaining a sufficiently closely spaced set of measurements characterizing the light signal pattern or functional field within the working space: in various embodiments, airborne devices (small drones) quarter a space, either autonomously or under remote control, and acquire measurements that are either stored on board or transmitted to a back end. Measurement data may include imagery, overall brightness, signal detections, orientation of the measuring device, and other data. The grid or mesh of measurements so obtained may be stored in a fingerprint database. In such 
As shown in Figure 7, Gu et al discloses that the signal received or impulse responses at a specific location have specific shapes; also, the signals at location A (Figure 8) is different from signals at location B (Figure 9) and signals at location C, that is, signals at different locations constitute “fingerprint”. Another prior art, Vongkulbhisal et al, discloses a fingerprinting-based indoor localization system/method, in which in an offline stage, fingerprint maps are generated (Figure 6 etc.), and then in the online stage, “the generated signals are localized”.
Gu et al discloses that a second power peak is obtained (Figures 5-9), and the “second power peak” information is used to obtained accurate position; and Ryan et al and Vongkulbhisal et al discloses that the signal characteristics related to the working space or environment can be used to generate a reference/fingerprinting map. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a fingerprint/reference map as taught by Ryan et al and Vongkulbhisal et al to the system/method of Gu et al so to generate a fingerprint map using the impulse responses (e.g., shown in Figures 5-7 of Gu, including second power peak information) measured at the offline stage, and then 
10). With regard to claim 10, Gu et al and Ryan et al and Vongkulbhisal et al disclose all of the subject matter as applied to claim 9 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al further discloses wherein determining, by the controller connected to the detector, the one or more diffuse components comprises determining a second power peak of the channel communication (Gu: Figures 5-10, the sum of the contributions from the multipath reflections 1st, 2nd and 3rd reflections; the envelope of the sum constitutes a second power peak), and wherein the second power peak is a most significant component of the one or more diffuse components of the impulse response (refer Figures 5-12, the signal due to the multipath reflections is a most significant component of the one or more diffuse components of the impulse response for the fingerprint maps; “The reflection components affect positioning accuracy”).
11). With regard to claim 11, Gu et al and Ryan et al and Vongkulbhisal et al disclose all of the subject matter as applied to claims 9 and 10 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al further discloses wherein the reference map is a set of predetermined locations within the space (Figures 5-12 of Ryan, and Figure 6 of Vongkulbhisal), and wherein the method further comprises: 
generating reference impulse responses or features thereof for each of the set of predetermined locations (Figures 5-12 of Ryan, and Figure 6 of Vongkulbhisal); and 
storing the reference impulse responses or features thereof for each of the set of predetermined locations in a database (Gu and Ryan and Vongkulbhisal disclose a 
12). With regard to claim 12, Gu et al and Ryan et al and Vongkulbhisal et al disclose all of the subject matter as applied to claims 9-11 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al further discloses wherein estimating, by the controller, the location of the transmitter comprises: determining an observation vector using a line-of-sight peak power and the second power peak of the channel communication (e.g., Gu: Figures 5-7, the impulse responses at different locations have different power peaks: different LOS peak power and different second peak power that is the sum of the contributions of 1st, 2nd and 3rd reflections); and determining a closest one of the set of predetermined locations using the observation vector (Gu: Figures 5-7; Vongkulbhisal: Figure 6, and pages1221-1222. The combination of Gu et al and Ryan et al and Vongkulbhisal et al discloses that the controller determines a closest one of the set of predetermined locations using the observation vector).
13). With regard to claim 13, Gu et al and Ryan et al and Vongkulbhisal et al disclose all of the subject matter as applied to claim 9 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al further discloses wherein emitting, by the transmitter, the electromagnetic signal comprises emitting electromagnetic signal using a light emitting diode of the transmitter (Gu, Ryan, and Vongkulbhisal: light source is LED).
14). With regard to claim 14, Gu et al and Ryan et al and Vongkulbhisal et al disclose all of the subject matter as applied to claims 9 and 11 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al further discloses wherein .

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (Gu et al: “Impact of Multipath Reflections on the Performance of Indoor Visible Light Positioning Systems”, JLT, Vol. 34, No. 10, May 15, 2016, pages 2578-2587) in view of Ryan et al (US 2016/0047890) and Vongkulbhisal et al (Vongkulbhisal et al: “A Fingerprinting-Based Indoor Localization System Using Intensity Modulation of Light Emitting Diodes”, Microwave and Optical Technology Letters, Vol. 54, No. 5, May 2012, pages 1218-1227) and Yin et al (Yin et al: “Indoor Visible Light Positioning with Angle Diversity Transmitter”, 2015 IEEE 82nd Vehicular Technology Conference, 6-9 Sept 2015).
1). With regard to claim 15, Gu et al discloses a system comprising: 
a transmitter (LED in Figure 1) configured to emit an optical signal as a channel communication (optical channel); 
one or more photodetectors (e.g., photo-diode PD) configured to receive the optical signal; and 
a controller connected to the one or more photodetectors (the impulse response and noise etc. are calculated, and the position of the PD is estimated, it is obvious to one skilled in the art that a processor or controller is connected to the photodetector so to perform the calculation/estimation etc.) and configured to estimate a position of the transmitter within an indoor space (pages 2581-2582 etc., “Positioning Algorithm”) based on one or more diffuse components (reflected components, Figures 5-10), which 
But, in Figure 1, Gu et al shows that the transmitter is at the ceiling and the photodetector is associated with a user equipment; Gu et al does not expressly disclose that the transmitter is in the user equipment device, and the controller is also configured to estimate a position of the user equipment device within an indoor space based on a reference map of the indoor space, wherein the reference map includes second power peak information.
Regarding the reference map etc., however, Ryan et al discloses a system/method to determine a position/location of a mobile device (Figures 6 and 47 etc.), and as shown in Figure 5, the mobile device has a processor/controller connected to an image sensor so to perform the localization etc., Ryan et al discloses “another technique, herein termed "fingerprinting," may be employed additionally or alternatively to the other techniques described herein for providing accurate orientation and location information to a mobile device user. In fingerprinting, a calibration procedure is used to map the light signals produced throughout a working space (e.g., retail store interior) by a light-based positioning system. The calibration procedure may employ walk-through techniques similar to the calibration procedure described herein with reference to FIGS. 52-54, or other means of obtaining a sufficiently closely spaced set of measurements characterizing the light signal pattern or functional field within the working space: in various embodiments, airborne devices (small drones) quarter a space, either autonomously or under remote control, and acquire measurements that are either stored on board or transmitted to a back end. Measurement data may include imagery, fingerprint database. In such embodiments, mobile devices (or computers with which the mobile devices are in communication) may compare local light-field measurements with the fingerprint database. Single measurements or series of measurements may be compared to characterize, or to improve the characterization of, the location, motion, and orientation of the mobile device.” That is, Ryan et al discloses a fingerprint map or reference map, and to compare the received signal to the reference/fingerprint map to obtain an estimated location of a device within the indoor space.
As shown in Figure 7, Gu et al discloses that the signal received or impulse responses at a specific location have specific shapes; also, the signals at location A (Figure 8) is different from signals at location B (Figure 9) and signals at location C, that is, signals at different locations constitute “fingerprint”. Another prior art, Vongkulbhisal et al, discloses a fingerprinting-based indoor localization system/method, in which in an offline stage, fingerprint maps are generated (Figure 6 etc.), and then in the online stage, “the generated signals are localized”.
Gu et al discloses that a second power peak is obtained (Figures 5-9), and the “second power peak” information is used to obtained accurate position; and Ryan et al and Vongkulbhisal et al discloses that the signal characteristics related to the working space or environment can be used to generate a reference/fingerprinting map. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a fingerprint/reference map as taught by Ryan et al and Vongkulbhisal et al to the system/method of Gu et al so to 
Regarding the transmitter in the user equipment, first, as discussed above, the combination of Gu et al and Ryan et al and Vongkulbhisal et al discloses that a receiver can estimate its location based on received signals from coming optical channels, it is obvious to one skilled in the art that the signal transmission can be inversed and same principle can be used to estimate the position of a user equipment that sends optical channels to photodetectors at the ceiling; it is just which component is used to process the impulse responses etc. Second, Yin et al discloses an indoor visible light positioning system/method (Figure 1 etc.), which comprising a user equipment device (e.g., a mobile station MS) comprising a transmitter (LED shown in Figure 1) configured to emit an optical signal as a channel communication; one or more photodetectors (PDs at the ceiling) configured to receive the optical signal; and a controller connected to the one or more photodetectors and configured to estimate a position of the user equipment device within an indoor space (indoor positioning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yin et al to the system/method of Gu et al and Ryan et al and Vongkulbhisal et al so that the position/location of a user equipment can be determined/monitored by a controller/processor associated with a plurality of photodetectors (at the ceiling), and since a plurality of PDs are used at the ceiling, positions/locations of a plurality of mobile 
2). With regard to claim 16, Gu et al and Ryan et al and Vongkulbhisal et al and Yin et al disclose all of the subject matter as applied to claim 15 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al and Yin et al further discloses wherein the reference map is a set of predetermined locations of the indoor space (Figures 5-12 of Ryan, and Figure 6 of Vongkulbhisal), and wherein the system further comprises a database configured to store a reference impulse response or features thereof for each of the set of predetermined locations (Gu and Ryan and Vongkulbhisal disclose a database configured to store a reference impulse response or features thereof for each of the plurality of locations within the space. Also, refer claim 1 rejection).
3). With regard to claim 17, Gu et al and Ryan et al and Vongkulbhisal et al and Yin et al disclose all of the subject matter as applied to claims 15 and 16 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al and Yin et al further discloses wherein the controller is configured to estimate the position of the user equipment device by determining an observation vector comprising a line-of-sight peak power and a second power peak of the channel communication (e.g., Gu: Figures 5-7, the impulse responses at different locations have different power peaks: different LOS peak power and different second peak power that is the sum of the contributions of 1st, 2nd and 3rd reflections), and determine a closest one of the predetermined set of locations using the observation vector (Gu: Figures 5-7; Vongkulbhisal: Figure 6, and pages1221-1222. The combination of Gu et al and Ryan et al and Vongkulbhisal et al 
4). With regard to claim 18, Gu et al and Ryan et al and Vongkulbhisal et al and Yin et al disclose all of the subject matter as applied to claims 15-17 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al and Yin et al further discloses wherein the observation vector further comprises an additive Gaussian white noise for the channel communication (Gu: pages 2582-2583 etc., Gaussian white noise added).
5). With regard to claim 19, Gu et al and Ryan et al and Vongkulbhisal et al and Yin et al disclose all of the subject matter as applied to claim 15 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al and Yin et al further discloses wherein the transmitter comprises a pulse generator and a light-emitting diode (Gu, Ryan, Vongkulbhisal and Yin: light source is LED).
6). With regard to claim 20, Gu et al and Ryan et al and Vongkulbhisal et al and Yin et al disclose all of the subject matter as applied to claim 15 above. And, the combination of Gu et al and Ryan et al and Vongkulbhisal et al and Yin et al further discloses wherein the one or more photodetectors each comprise an infrared .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        December 1, 2021